PER CURIAM.
Appellant seeks reversal of a judgment committing her as a mentally ill person for a period not to exceed 180 days. ORS 426.130. In her first assignment of error, she contends that the state failed to prove, by clear and convincing evidence, that, because of a mental disorder, she is unable to provide for her basic personal needs. ORS 426.005(l)(e). The state concedes that the evidence is legally insufficient to support the involuntary commitment and that the judgment should be reversed. We agree, accept the state’s concession, and reverse on that basis. Accordingly, we do not address appellant’s other assignment of error, in which she argues that the trial court erred in not allowing her to testify at the commitment hearing.
Reversed.